Opinion issued October 15, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00380-CR
                            ———————————
                       NITEROI D. THOMAS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 21st District Court
                              Lee County, Texas
                          Trial Court Case No. 8047


                          MEMORANDUM OPINION

      Appellant, Niteroi D. Thomas, has neither established indigence, nor paid, or

made arrangements to pay, the fee for preparing the clerk’s record. See TEX. R.

APP. P. 20.2 (listing requirements for establishing indigence), 37.3(b) (allowing

dismissal of appeal if no clerk’s record filed due to appellant’s fault). After being
notified that this appeal was subject to dismissal, appellant did not adequately

respond. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R.

APP. P. 37.3(b); Sutherland v. State, 132 S.W.3d 510, 512 (Tex. App.—Houston

[1st Dist.] 2004, no pet.) (dismissing criminal appeal for want of prosecution based

on appellant’s failure to pay for clerk’s record). We dismiss all pending motions as

moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2